DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is made non-final.  Applicant’s arguments against the prior cited arts were convincing, the previous Actions, mailed 12/24/2021, 6/10/2022, have been vacated.

This office action is in responsive to communication(s): 
RCE filed on 7/14/2021; Amendment filed on 2/25/2022; AFCP filed on 7/29/2022.
Amendment filed on 3/2/2021.
Application filed on 9/24/2020 with effective filing date of 9/2/2014 based on ancestral applications 14/839916, 15/627069 and provisional applications 62/129828 and 62/044990.

The status of the claims is summarized as below:
Claims 1-18 are pending. 
Claims 1, 7, 13 are independent claims.
In the amendment, claims 1, 7, 13 have been amended.
Claims 19-21 have been previously cancelled.

Response to Arguments

	The examiner acknowledges the amendment made to claims 1, 7, 13 in the amendment filed on 7/29/2022.

	Applicant’s arguments filed 7/29/2022 have been fully considered but they are not persuasive.
	The applicant argued that the cited arts Rottler, Lush and Hwang do not teach (emphasis added):
		… in accordance with a determination that the activity data indicates that the set of achievement criteria are not met, foregoing to display within the first user interface the achievement user interface object;
		…
		displaying, on the touch-sensitive display, a second user interface including 
		… in accordance with a determination that the activity data indicates that the set of achievement criteria are not met, displaying the achievement user interface with a second visual characteristics, different from the first visual characteristic. 
	The examiner respectfully disagrees, and notes that Lush ([0100] Fig. 14A-C) is cited to teach displaying the achievement user interface object in a first user interface with a first visual characteristics when the set of achievement criteria are met and forgoing display of the achievement user interface object when the criteria are not met; Rottler is cited to teach the concurrent display of the user activity data and an achievement menu object where a second user interface is displayed in response to the user selection of the menu object (Rottler [0104]) Fig. 15 and 17). Newly cited art NTC is cited to teach the achievement menu object, the second user interface displayed in response to selection of the achievement menu object, and the same achievement user interface object appearing in both the first interface and the second interface. NTC further teaches the above argued limitations where unearned badge such as “415” shown in Fig. 7 of Page 4 is not displayed in the workout summary page shown in Page 2 Fig. 3, but is shown in the interface in Fig. 7 where a complete list of badges including earned and unearned are shown.

Information Disclosure Statement

	The information disclosure statement(s) (IDS) submitted on 6/9/2022, 8/17/2022 comply/complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has/have been placed in the application file. The information referred to therein has/have been considered as to the merits.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-8, 11-14, 17-18 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Lush et al. (US Pub 20130345978, hereinafter Lush, from IDS), in view of “Nike Training Club” by VenusiVenus (March 28, 2011, hereinafter NTC), and Rottler et al. (US Pub 20100062905, hereinafter Rottler, from IDS).

Per claim 1, Lush teaches:
An electronic device, comprising: ([0039] Fig. 2 shows a computing system);
	a touch-sensitive display; ([0040] Fig. 2 shows a computing system with input devices 221 which can be a touchscreen);
	one or more processors; and ([0039] Fig. 2 shows processor 205);
	memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: ([0039] Fig. 2 shows memory 207);
		receiving activity data corresponding to physical activity performed by a user of the electronic device; and ([0044, 0048] Fig. 4 shows at step 405, physical activity data are receiving at the computing device from activity monitoring devices 103a-c of Fig. 1 worn by the user);
		displaying, on the touch-sensitive display, a first user interface that includes [([0100] Fig. 14A-C illustrate a user profile page for recording physical activities/workouts performed by the user);
			a visual indication of at least a portion of the activity data: and ([0100] Fig. 14A-C show a “recent activity” section where amount of activity performed for the day is presented with visual indicator, and the total amount of user activity are also represented under the user name and picture);
			[
		in accordance with a determination that the activity data indicates that a set of achievement criteria are met, wherein the set of achievement criteria includes meeting a first activity threshold a predetermined number of times, displaying within the first user interface an achievement user interface object with a first visual characteristic; ([0100] Fig. 14B shows a Trophies section where a list of earned trophies are displayed, such as exceeding the goal by 10%, 50% - meeting the goal threshold 1.1, 1.5 times; where the trophies section is within user profile page with activity feed along with a list of records shown in Fig. 14A);
		in accordance with a determination that the activity data indicates that the set of achievement criteria are not met, forgoing to display within the first user interface the achievement user interface object; ([0100] Fig. 14A shows when user activity did not meet any goal, then no trophies are displayed in the Trophies section).

		Although Lush teaches an achievement menu interface object in another user interface with user activity date (Fig. 10D), Lush does not explicitly teach in response to the selection of the achievement menu interface object displaying a second user interface including the achievement user interface object shown in the first user interface; NTC teaches:
		…
		displaying, on the touch-sensitive display, a first user interface that includes [
				…
			an achievement menu user interface object; (Page 3 Fig. 4 shows at bottom a list of menu object include a trophy icon at the bottom right);
		…
		while displaying the [(Page 3-4: Fig. 5 shows in response to the user selection of the trophy icon at the bottom right, a list of trophies are shown);
		in response to detecting the user input corresponding to selection of the achievement menu user interface object: (Page 3-4: Fig. 5 shows in response to the user selection of the trophy icon at the bottom right, a list of trophies are shown);
			displaying, on the touch-sensitive display, a second user interface including the achievement user interface object, wherein display of the achievement user interface object includes: (Page 2, 4: Fig. 5 shows a list of trophies including the “NTC” trophy user earned that was displayed in a workout summary page in Fig. 3);
				in accordance with a determination that the activity data indicates that a set of achievement criteria are met, (Page 4: Fig. 5 shows a list of colored trophies that user have earned by exercised certain number of minutes such as 60 minutes, 100 minutes, etc.);
				in accordance with a determination that the activity data indicates that the set of achievement criteria are not met, displaying the achievement user interface object with a second visual characteristic, different from the second visual characteristic. (Page 4: Fig. 7 shows two grayed out trophies that have not been earned by the user with the total number of minutes the user have exercised).
		NTC and Lush are analogous art because NTC also teach a GUI for tracking user workout activities with achievement awards. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of NTC and Lush before him/her, to modify the teachings of Lush to include the teachings of NTC so that an achievement menu object can be included as part of the menu tabs on top along with “Home”, “Activity”, and “Shop”, to enable user to access a list of trophies available to the user. One would be motivated to make the combination, with a reasonable expectation of success, because it would help to enable user to see a complete list of trophies earned and unearned to provide a sense of accomplishment and further motivate user to workout more. 

		Additionally, Lush-NTC do not explicitly teach concurrently showing both the user activity date and an achievement menu object in a first user interface, and a second user interface shown in response to selection to the achievement menu object; Rottler teaches:
		displaying, on the touch-sensitive display, a first user interface that includes concurrent display of: ([0101] Fig. 15 illustrates a workout history GUI);
			a visual indication of at least a portion of the activity data: and ([0101] Fig. 15: Fig. 15 shows previously completed workouts information such as 2130-2160);
			an achievement menu user interface object; ([0101] Fig. 15: Fig. 15 shows a “Personal Bests” menu option);
		…
		while displaying the first user interface, detecting user input corresponding to selection of the achievement menu user interface object; and ([0104] upon selection of the “Personal Bests” menu option 2120, Fig. 17 shows a list of workout achievements);
		in response to detecting the user input corresponding to selection of the achievement menu user interface object: ([0104] upon selection of the “Personal Bests” menu option 2120, Fig. 17 shows a list of workout achievements);
			displaying, on the touch-sensitive display, a second user interface including the achievement user interface object, wherein display of the achievement user interface object includes: ([0104] upon selection of the “Personal Bests” menu option 2120 in Fig. 15, the user interface changes to display a list of workout achievements as shown in Fig. 17);
		Rottler and Lush-NTC are analogous art because Rottler also teach GUI for tracking user workout activities with a list of achievement objects. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Rottler and Lush-NTC before him/her, to modify the teachings of Lush-NTC to include the teachings of Rottler so that achievement menu object can be included as part of the user profile page for easy access to see a complete list of achievements. One would be motivated to make the combination, with a reasonable expectation of success, because it would help to provide quick access to a complete list of all available awards to the user to motivate the user to continue workout activity to achieve more awards.

Per claim 2, Lush-NTC-Rottler teaches:
The electronic device of claim 1, wherein the achievement user interface object corresponds to a best workout, fastest run, longest run, and/or exercising for a consecutive, predetermined number of days. (Lush [0100] Fig. 14C illustrates a “30 Days” trophy earned in the trophies section).

Per claim 5, Lush-NTC-Rottler teaches:
The electronic device of claim 1, wherein the set of achievement criteria include a criterion that is met when an achievement associated with the achievement user interface object has been completed. (Lush [0100] Fig. 14B shows “Fire” trophy which is met when the user exceeded the goal by 40%.).

Per claim 6, Lush-NTC-Rottler further teaches:
The electronic device of claim 1, wherein the first visual characteristic includes the achievement user interface object in color and the second visual characteristic includes the achievement user interface object in grayscale. (NTC Page 4 Fig. 7 shows earned reward in colors and unearned in grayscale).

Per claim 7, claim 7 is a medium claim (Lush [0039-0040] Fig. 2 shows memory 207 and other storage medium) that contains limitations that are substantially the same as claim 1, and likewise rejected.

Per claim 8, 11-12, claims 8, 11-12 contain limitations that are substantially the same as claim 2, 5-6 respectively, and are likewise rejected.

Per claim 13, claim 13 is a method claim that contains limitations that are substantially the same as claim 1, and likewise rejected.

Per claim 14, 17-18, claims 14, 17-18 contain limitations that are substantially the same as claim 2, 5-6 respectively, and are likewise rejected.

Claim(s) 3-4, 9-10, 15-16 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Lush et al. (US Pub 20130345978, hereinafter Lush, from IDS), in view of “Nike Training Club” by VenusiVenus (March 28, 2011, hereinafter NTC), and Rottler et al. (US Pub 20100062905, hereinafter Rottler, from IDS), and Mestas (US Pub 20140244009, hereinafter Mestas, from IDS).

Per claim 3, Lush-NTC-Rottler do not explicitly teach selection of the achievement object would display information corresponding to an achievement; Mestas teaches:
The electronic device of claim 1, wherein the one or more programs include instructions for: 168 115558384Attorney Docket No.: P23124USC4/77770000366204
	detecting a second user input corresponding to selection of the achievement user interface object; and ([0286] Fig. 82B illustrates a “Records” section 8209 with multiple records listings such as “Best Day”, selection of one of the category would cause the display of the corresponding record for that category);
	in response to detecting the second user input, displaying, on the display, information corresponding to an achievement associated with the achievement user interface object. ([0313]: selection of one of the best records may display detailed information including graph of user’s activity level and other statistics).
		Mestas and Lush-NTC-Rottler are analogous art because Mestas also teaches GUI for organizing and displaying user workout information. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Mestas and Lush-NTC-Rottler before him/her, to modify the teachings of Lush-NTC-Rottler to include further teachings of Mestas so that the list of user’s bests are selectable to display associated workout statistics. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide more detailed information on the achievement/record. 

Per claim 4, Lush-NTC-Rottler-Mestas further teaches:
The electronic device of claim 3, wherein the information corresponding to the achievement associated with the achievement user interface object includes a date the achievement was completed, characteristics of the achievement, or both. (Mestas [0313-0314]: selection of one of the best record may display detailed information including graph of user’s activity level and other statistics such as shown in Fig. 89A, 89B, 89D).

Per claim 9-10, claims 9-10 contain limitations that are substantially the same as claims 2-4 respectively, and are likewise rejected.

Per claim 15-16, claims 15-16 contain limitations that are substantially the same as claims 2-4 respectively, and are likewise rejected.



Conclusion


The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHOEBE X PAN/Examiner, Art Unit 2176                             

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176